NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                  2008-1300


                                 AMGEN INC.,

                                                   Plaintiff-Appellee,

                                       v.


        F. HOFFMANN-LA ROCHE LTD, ROCHE DIAGNOSTICS GMBH,
                   and HOFFMANN-LA ROCHE INC.,

                                                   Defendants-Appellants.


       Lloyd R. Day Jr., Day Casebeer Madrid & Batchelder LLP, of
Cupertino, California, argued for plaintiff-appellee. With him on the brief were
David M. Madrid and Linda A. Sasaki-Baxley. Of counsel on the brief were
Stuart L. Watt and Wendy A. Whiteford, Amgen Inc., of Thousand Oaks,
California; and Cecilia H. Gonzalez and Margaret D. Macdonald, Howrey
LLP, of Washington, DC.

       Leora Ben-Ami, Kaye Scholer LLP, of New York, New York, argued for
defendants-appellants. With her on the brief were Thomas F. Fleming,
Patricia A. Carson, Christopher T. Jagoe and Howard S. Suh. Of counsel on
the brief were Lee Carl Bromberg and Julia Huston, Bromberg & Sunstein
LLP, of Boston, Massachusetts. Of counsel were Daniel Forchheimer,
Matthew McFarlane, and Krista M. Rycroft, Kaye Scholer LLP, of New York,
New York; and Timothy M. Murphy, Krista M. Rycroft, Kimberly J. Seluga,
and Keith E. Toms, Bromberg & Sunstein LLP, of Boston, Massachusetts.

     Donald R. Ware, Foley Hoag LLP, of Boston, Massachusetts, for
amicus curiae Biotechnology Industry Organization. With him on the brief
were Barbara A. Fiacco and Jeremy A. Younkin. Of counsel on the brief was
Hans Sauer, Biotechnology Industry Organization, of Washington, DC.

Appealed from: United States District Court for the District of Massachusetts

Judge William G. Young
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2008-1300

                                   AMGEN INC.,

                                                     Plaintiff-Appellee,
                                         v.

          F. HOFFMANN-LA ROCHE LTD, ROCHE DIAGNOSTICS GMBH,
                     and HOFFMANN-LA ROCHE INC.,
                                                            Defendants-Appellants.



                                 Judgment
ON APPEAL from the       United States District Court for the District of Massachusetts

In CASE NO(S).           05-CV-12237.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and GAJARSA, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT



DATED: _October 10, 2008__             / s / Jan Horbaly
                                      Jan Horbaly, Clerk